Per Curiam.

The court below erred in excluding a witness, introduced and first sworn in chief at the instance of the plaintiff, on the ground of his supposed interest on the side of the defendant, in the event of the suit, when it plainly appeared he had no such interest. The witness, if interested at all, was interested against the party who called on him to testify. The witness did not object to himself; he claimed no exemption from giving testimony; and it was not for the defendant to object, inasmuch as the witness was supposed to be interested in his (the defendant’s) favor, if interested at all. And, besides, the plaintiff offered to release the witness; and this the court decided would not render him competent. Peak’s Ev. 156; 1 Camp. N. P. 144; 9 J. R. 219.
The judgment must be reversed, and cause remanded for a new trial in the court below.